PER CURIAM.
Application has been made in this Court for writ of error to the court of civil appeals in the above-styled cause, in which that court granted an original writ of habe-as corpus. 544 S.W.2d 836. The Supreme Court does not have jurisdiction to review by writ of error habeas corpus proceedings originated in a court of civil appeals. Woodruff v. Woodruff, 487 S.W.2d 692 (Tex.1972). Nor does the Court have jurisdiction to review the granting of a writ of habeas corpus by any court. Arendt v. Carter, 146 Tex. 590, 210 S.W.2d 976 (1948); McFarland v. Johnson, 27 Tex. 105 (1863). Without regard to the merits of the case as discussed by the court of civil appeals in its opinion, we are compelled to dismiss the application for writ of error for want of jurisdiction.